Case 3:19-cv-00208-GMG Document 11 Filed 06/04/20 Page 1 of 2 PageID #: 780




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DAVID FRAZIER, II, d/b/a
FRAZIER’S PAWN SHOP,

              Petitioner,

v.                                                 Civil Action No. 3:19-cv-00208


MICHAEL F. FRONCZAK,
Director of Industry Operations
Washington Field Division
Bureau of Alcohol, Tobacco,
Firearms and Explosives,

              Respondent,

               RESPONDENT’S MOTION FOR SUMMARY JUDGMENT

       Respondent, by and through counsel, William J. Powell, United States Attorney for the

Northern District of West Virginia, and Erin K. Reisenweber, Assistant United States Attorney

for said District, respectfully moves for summary judgment pursuant to Rule 56 of the Federal

Rules of Civil Procedure.    The grounds for Respondent’s Motion are supported by the

Administrative Record and are more fully set forth in the Memorandum of Law filed herewith.



                                                  Respectfully submitted,

                                                  WILLIAM J. POWELL
                                                  United States Attorney

                                           By:    Erin K. Reisenweber
                                                  Erin K. Reisenweber
                                                  Assistant United States Attorney
                                                  217 West King Street, Suite 400
                                                  Martinsburg, West Virginia 25401
                                                  (304) 262-0590 telephone
                                                  (304) 262-0591 fax
                                                  Erin.Reisenweber@usdoj.gov
Case 3:19-cv-00208-GMG Document 11 Filed 06/04/20 Page 2 of 2 PageID #: 781




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I electronically filed the foregoing MOTION FOR

SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system, which will

send notice of such to all counsel of record.




                                                  /s/ Erin K. Reisenweber
                                                  Erin K. Reisenweber
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  217 West King Street, Suite 400
                                                  Martinsburg, WV 25401
                                                  Phone: (304) 262-0590
                                                  Fax: (304) 262-0591
                                                  Erin.Reisenweber@usdoj.gov
